 RAVEN INDUSTRIES, INC.Raven Industries,Inc.andAllied IndustrialWorkers,AFL-CIO. Case 18-CA-2706September19, 1969DECISION AND ORDERBy MEMBERSFANNING,BROWN,AND ZAGORIAOn June 10, 1969, Trial Examiner Alba B.Martin issued his Decision in this proceeding,finding thatRespondent had engaged in and wasengaging in certain unfair labor practices andrecommending that is cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He alsofound that Respondent had not engaged in certainother unfair labor practices and recommended thatthe allegations of the complaint pertaining theretobedismissed.Thereafter,Respondentand theGeneralCounsel filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations' of theTrial Examiner with the modification noted below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodifiedabove,andherebyordersthattheRespondent,Raven Industries, Inc., Sioux Falls,South Dakota, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order, as so modified.'We find merit in the General Counsel's exceptions to the TrialExaminer's make whole recommendationsWe, accordingly. substitute forthe Trial Examiner's backpay remedy for all diseriminatees in this case theBoard'sgeneral and usual requirement that the discriminatecs be madewhole for all losses suffered by reason of the discrimination against themThe determination of the extent of these losses is to be left to thecompliance stage of this proceedingTRIAL EXAMINER'S DECISIONSTATFYTENT OF ME CASEALBA B. MARTIN, Trial Examiner- This proceeding.with all parties represented. was heard before me in Sioux1-ails.SouthDakota, on April 15 and 16, 1969, on527complaint of the General Counsel and answer of RavenIndustries,Inc.,hereincalledRespondentand theCompany.' The principal issues litigated were whetherRespondent terminated three employee. Marcia Steward,Caroline Illian, and Erma Newcomer, because of theirunion activities and in order to discourage activity andmembership in Allied IndustrialWorkers.AFL-CIO.herein called the UnionAfterthe hearingtheGeneralCounsel and Respondent filed helpful briefs which havebeen duly considered.Upon the entire record and my observation of thewitnesses, I hereby make the followingFINDINGS AND CONCLUSIONS1.THE BUSINFSS OF RESPONDENTRespondent, a South Dakota corporation having itsprincipal office and place of business in Sioux Falls, SouthDakota. where it has three plants,' is engaged in themanufacture. research and development of fiber glasstanks,parachutes,balloonsand outer wear clothing.During the year prior to the issuance of the complaint onFeburary 14, 1969, Respondent purchased goods andservices directly from places outside South Dakota valuedinexcessof $5 million. During the same periodRespondent sold goods and services valued in excess of$12 million, which were produced in South Dakota andshipped directly by Respondent to places outside of SouthDakota. Respondent admitted, and 1 find, that at all timesmaterial hereinRespondent has been and now is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.Respondent has some 700 employees, about 500 ofwhom are women Its largest division is the sewn productsdivision in which approximately 200 employees work inSioux Falls. Many of these are sewing machine operatorsIf.THELABOR ORGANIZATION INVOLVEDAllied IndustrialWorkers, AFL-CIO,isnow and hasbeen at all Limes material herein a labor organizationwithin the meaning of Section2(5) of the Act.inn.THE UNFAIR LABOR PRACTICESA. Self-organization of Eniplovees and Respondent'sOpposition theretoinitialeffortsatself-organizationbyemployeesoccurred inMay 1968.' In late May Respondent'spresident enclosedan antiunionletter to all employeeswith their paychecks This letter told employees, amongother things, that no union can make or sell products oroffer security, and asked employees what they knew aboutthe union,what is the union promising,what does itdeliver, how much would it cost, and do the employeesneed it. The letter contained no threats or promises ofbenefitWhen the union representative they had contactedmoved out of town, the employees tried to organize theemployees into the Union beginning in middle June'TheUnion filed the charge on December 12, 1968, and the firstamended charge on February 3, 1969'Respondent has another plant in Huron, South Dakota, which is notherein involved'All events herein occurred in 1968 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDPresent at a supervisory meeting in May were VicePresident Christensen,David Stavig, production managerof the sewn products division,and the sewing supervisorsnumbering about six. The supervisors were asked byChristensen or Stavig "to listen for anything that was saidabout the union [the first union] and not to discuss it withthe girls, and to bring back what we heard to the' office."At least one supervisor.VioletFlaskey, responded insubsequentdaysby reporting to Stavig that unionmeetings were being held; information she had learnedfrom"hearing the girls talk,discuss them."At one of the plants in Sioux Falls,called"the tunnel,"onOctober 9. the day before the election mentionedbelow,VicePresident Christensen told the small group ofemployees there(about four or five)that"he thought thatall of us would go along with the Company,that we reallydidn'tneed any union,and that we were doing a fine jobon our work."He "complimented us on how welleverybody was doing their work,that when we knew wewere about done with our work we didn'tslack off oranything,we kept right up with our quota."This was thecredibleanduncontradictedtestimonyofErmaNewcomer.At a secret election conductedby theBoard on October10. 190 votes were cast against the Union and 93 voteswere cast for the Union.During the preelection period the few employeesworking in the tunnel discussed the Union freely amongthemselves.Dan Hudson said that he saw no need for theUnion,that he didn't think they needed one, and thatanybodywho was for the Union "was looking fortrouble " Shortly after the election Hudson said that thosewho had voted against the Union"knew which side theirbread was buttered on."The General Counsel contended that Hudson was asupervisor within the meaningof the Actand that theseremarks constituted threats of reprisal in violation ofSection 8(a)(1) of theAct. AsHudson's remarks relatedsolely to the thinking of the employees and referred in noway, expressly or impliedly,towhat Respondent woulddo, I find that they were views,arguments,or opinionsprotected under Section 8(c) and not violations.Under thecircumstances it is not necessary to decide whetherHudson was a supervisor under the Act.I conclude from all the above evidence in this section Athat Respondent opposed the self-organizational efforts ofitsemployees,that for its own purposes Respondentgatheredwhat information it could concerning theseefforts, that Respondent sought to defeat the Union at theelection.and that in all of this Respondent did not violatethe lawB. Union Activity of Steward,Illian,and Newcomer,and Company Knowledge thereofMrsMarcia Steward, a 23-year old sewing machineoperator,was one of the most active employees, andpossiblythemost active employee, in both unionmovements. She made the initial contact with the firstunionin early May, and was the principal connecting linkbetween the employees and the Unionbeginning inmid-June.Withunionrepresentativesshevisitedemployees at their homes, tried to get cards signed withsome success. She held union meetings in her home. Ingeneral she promoted the unions. All of this went onthroughout the summer, from May until September.CarolineIllian,also,wasveryactiveintheself-organizationalmovement. She telephoned employeesat their homes and spoke to them during lunches andwork breaks, trying to get them to sign up for the Union.She went to union meetings and coffee parties.Illiancredibly testified that notmany "girls" weretrying to get the Union in; that "the rest didn't want tobecome involved all of a sudden"; and that most of the"girls"with whom she had lunch and coffee "didn't sayanything" about the Union, "they were afraid to sayanything." "I more or less did all of the talking ....''At the election Erma Newcomer served as an observerfor the Union. This occurred the day after Vice PresidentChristensenhad expressed his thought to the tunnelemployees that all of them would go along with theCompany, as has been seen above, and was clear proof tothe Company that Newcomer was going with the Union.The night before the election Newcomer had telephonedChristensen that the Union had asked her to serve as itsobserver.Under all the circumstances it is clear thatRespondent knew of Newcomer's assistance to the Union.ProductionManager Stavig testified that his firstknowledge that Steward was active in the union movementwas in mid-August. which was prior to the election ofOctober 10 and prior to the discharge of Steward andIllianonNovember 19. It is certain, however, thatRespondent knew of Steward'sunionactivityprior tomid-August. In late May, while Steward was still workingfor the first union. Vice President Christensen calledSteward into his office and asked her if she was unhappyand several times asked her if there was "anything youwant to tell me." The record suggests as the reason forChristensen's questioning of Steward, nothing but aneffort to get Steward to talk about the union movementthen going on and the causes for it Knowledge wasfurtherprovenby the fact that on election dayRespondent was told by the Union that Steward was astandby union observer at one of the polling places. Inaddition to all of this Steward's active role in the unionmovements could not have failed to come to Respondent'sknowledge through its news-gathering system set up byChristensen in May among the supervisors.The record shows also that Respondent knew of Illian'ssympathy for the Union. She was a steadyluncheoncompanion of Marcia Steward. On election day sheentered the reception room of the building where thepollingplacewas with Steward. PersonnelManagerConradi was in the reception room, and obviously sawthem together, while they waited around the receptionroom for a while until they could go up to the third floorto vote. As they proceeded to the voting place they passedanother supervisor, who nodded to Illian as they passedher.hurther.Respondent's news-gathering system musthave revealed to Respondent that one employee, Illian,was doing "all of the talking" about the Union among theemployees with who she worked and associated.C. Respondent's Policies and Procedures ConcerningDiscipline and DischargeAn employee information booklet handed to newemployees by the Company had a heading, "RegulationsGoverning Discipline and Discharge" (subject to approvalby an officer of the Corporation). Under a subhead."Dismissal Policy," Respondent told the new employees.Few people have been fired by the management ofRaven.Whenever it has become necessary to dischargean employee, it has been done only after carefulconsideration of all factors involved and for one of thefollowing reasons: RAVEN INDUSTRIES, INC.5291.Dishonesty.2. Intoxication on the job.3.Grossinsubordination with superiors.4.Misconduct in connection with his work.5.Continued neglect of assigned duties.As long as there is work available your job at Raven isnever in jeopardy if you make sure you are never inviolation of any of the above reasons or any policies theCompany may adopt.In addition Respondent has, presumably for the use ofmanagement, a policy and procedures + handbook. Itscurrent"RegulationsGoverningDisciplineandDischarge" set forth some 28 "infractions" for whichpenaltiesarcprescribedFormany infractions theregulations provide one or two warnings before discharge.The only infractions possibly relevant here are thefollowing2.Wasting time, loitering, soldiering, leaving place ofwork during working hours.[Warnings for first and second offense. Discharge forthird offense.]23. Deliberately restricting or interfering with output.[Discharge for first offense.]25.Failure to return from lunch or rest periods onschedule.[Warnings for first and second offenses, discharge forthird offense.]Although Respondent had this written material for bothemployeesandmanagementconcerningdischarge,Respondent made no mention of it as a basis for anydischarge, to any dischargee or at the hearingD. Discharge of Steward and IllianAt the time of their discharge, on November 19,Steward and Illian were on layoff status. They wereamong the 12 out of the 35 on the Aspen ski jacket linewho were laid off August 5 for failing to make theminimum quantity on that line. Of the 13 laid off 4includingStewardand IllianweredischargedonNovember 19 and the remaining 9 were recalled to worksometime after December 3. The record contains noevidence as to why the two other than Steward and Illianwere terminated.The only reason given in the termination letters toSteward and Illian was that Respondent was terminatingthem "rather than continuing to hold you on an indefinitelay-off."PersonnelManagerConradi gave only thisreason to Illian in a postdischarge conversation inDecember. At the hearing Respondent explained that inOctober and November it had some 30 employees inlayoff status. It would not appear that laying off fivegreatly reduced that number. Further, by the hearingherein on April 15 all of these but the five terminated hadbeen taken back or given an opportunity to return. Therecord showed that when these termination letters werewrittenRespondent was really not considering continuingthe layoff status of anyone.At the time of the discharge of Steward and IllianRespondent knew that "We were going to be needingmore people within the near future for other contracts."In fact for the sewn products division in Sioux FallsRespondent hired a number of employees in Novemberand December 1968, and approximately 36 employeesbetween about January 1, 1969, and the hearing herein onApril 15, 1969. These 36 were hired "for a great variety ofdifferent kinds of sewing."As Respondent knew when it wrote the terminationletters to Steward and Illian that it was going to hiremore employees shortly, as Respondent recalled all butthe four terminated, and as Respondent gave specificalleged reasons at the hearing for the terminations, Iconclude that the reason given in the termination lettersand by Conradi to Illian after the discharge had noconnection with the real reason for the discharges. Therecord contained no reason favorable to Respondent as towhy Respondent did not in these letters, and Conradiverbally to Illian, give itsallegedreal reasons for thedischarges.As stated at the hearing by Production ManagerStavig,Respondent's reason for discharging Steward andIllianwasthat "We felt [they] had not done what [they]could have done for us on the Aspen ski jacket line, that[they]deliberately held back on [their] production andconsequently did not deserve another chance to work withour Company." Stavig admitted that Respondent nevertalked to either of these two employees concerning thisserious charge and conclusion. He stated that he andPersonnelManager Conradi felt that "The entire groupwas not doing what we had hoped they would. We had toevaluate on our own as to whether individuals haddeliberately held back.We didn't speak to either girl "Nor did their supervisor, Vivian Bosch. or any otherofficial, speak to them about their alleged holding back.Respondent's experiment with the Aspen ski jacket.which it started making in June, was a fiasco. It hoped tomake 25,000unitsbut abandoned the project in Octoberafter 5,000 units. It cost Respondent much more to makeeach unit than it had estimated. In the summer a smalldelegation even wentto the Aspen Ski Wear Company inDenver, Colorado, where the same jacket was made, totrytogetsome ideas for improving production.Supervisor Bosch of the Aspen line, one of those whowent to Denver, explained thatSome of the things we tried the way they were doing it,but they were a plant that had been sewing these jacketsmany more years than what we had and, of course,were much more advanced, and, of course, there weremany things that we couldn't apply to our small group,an inexperienced groupOne idea they learned in Denver was "to sew the pocketinfirstbefore they finished the whole pocket." Boschnever relayed this idea to Steward or Illian, who weresewing zipper pockets, though her testimony indicated sheassumed others on the line, supervisors or sewers, had.Having started the project in early June. in early JulyRespondent went to an individual quota system for eachgirlinanefforttoimproveproduction.FinallyRespondent conducted a test week the week before theAugust 5 layoff, and told the line at a meeting on July 27that that test would determine their future rates of payand whether they met the minimum standard "to hold herjob." This latter phrase clearly meant hold the job on thatline,because no one was discharged August 5 and thosewho failed to meet the minimum standard that week werelaidoff,not discharged.Respondent did not contendotherwise.ProductionManager Stavig testified that work on thecommercial lines, which included the Aspen line. was afiner type of sewing than on parachutes. Respondent'sentireexperience shown in this record proved thatRespondent's sewers, inexperienced in this fine type ofsewing, were unable to do the work on the Aspen line in 530DECISIONS OF NATIONAL LABOR RELATIONS BOAR Dsufficientquantity tomake it a profitable venture forRespondentYet only Steward and Illian and two otherswere discharged out of the 35 on the line. It is evidentthat discharging these two, or these four, did not curewhat was wrong and that Respondent did not think that itwould In fact the Aspen line was abandoned shortlybefore their discharge.Respondent was selling the jacket it was making thetestweek to Aspen Wear for S5-$6, and it costRespondent $16 to make it. In view of Respondent'sheavy financial losses on the Aspen line for severalmonths, had Respondent really believed as it contendedthat Steward and Illian were intentionally holding hack.Respondentwould surely have spoken to these twoemployees and either discharged them long before (underitem 23 of its Regulations), or been satisfied that theirrecalcitrance would cease.' On the preponderance of theevidence in the entire record I find Respondent's defenseconcerning its belief as to Steward's and fllian's lack ofeffort unconvincing and unworthy of credence.On their assignments on military work during theirentireprevious employment history with Respondent,Steward and Illian had demonstrated that they wereamong Respondents best sewing machine operators. Forincreased production Steward had been given step by stepraises from $1 25 per hour to $1.85 per hour, and Illianfrom $1.25 per hour to $1.80 per hour Stavig testifiedthat Steward was one of Respondent's best sewers, andhad been the top producer of 60 at gore sewing on theMark 24 parachute. Illian was a very good seamstress.better than average, butnot inthe same category withStewardOn numerous previous occasions, where therewere layoffs because the work on a given line was ending,Steward had been reassigned rather than laid off. NeitherSteward nor Illian had ever been laid off beforeRespondent could have retained these two operators,one excellent and one very good, had it wanted to. byreassigning them to military work where they had proventheir excellence at high quantity work, and where they hadbeen most of the time prior to their assignment to theAspen line. Stavig testified that at the time of the hearingRespondent was making five different kinds of militaryparachutes and a bag for a parachute. As has been seenRespondent hired some new employees during Novemberand December and 36 between January 1 and April 15 fora great variety of different kinds of sewing-which musthave included some military sewing. In any case, as of thetime of the hearing Respondent had some 200 employeesinthe sewn products division, of whom only 35 wereshown to be in commercial work-on the Snowmobile line.Steward credibly testified that on the Aspen line shetried to make her quota but was unable to do so. that "Itried the best I could to get the quality that I thought Ishould have, and I just couldn't make it." I find itimpossible to believe that as good a sewer as Steward didnot try to make her production quota. particularly duringthe test week. She understood Vice President Christensento say on July 27 when he announced the test week, thatthose who did not make their quotas would be discharged,and she did not impress me as one who would deliberatelycourt discharge by intentionally failing to make her quotas'instead,when they were laid off Stavig told Illian andimplied toSteward thatthey would be called back'Iam not dissuaded from these findings by the testimonial opinion of anacting supervisor,Mrs Buffett,that the union girls on the line weren'treally trying to do their job and that she tried to get the union organizer toRespondent'sdeliberately-holding-hackdefensewaspresented primarily against Steward's discharge, and thenStavig testified that "it was the same situation withIllian " The frailty of this defense is particularly patent asapplied to Illian's discharge Illian worked on the Aspenline only 2 or 3 weeks, during which she worked on morethan one lob: she was steady on the upper pocket job onlythe last week, the test week, during which she increasedher production every day, as Stavig admitted to her heknew when he laid her off on August 5. Thus she hadalmost no training period on the line and went throughthe test week on virtually a new assignment, one of thehardest assignments on the line, as Stavig also admitted toher he knew. Stavig volunteered to her that some sewersfind it "hard to sew on commercial where they can sew onmilitary" and added that "it they ever got a militarycontract I would be called back." Although Illian did notmake her quota during the test week and while she was onthat line, it cannot be concluded on this evidence that shewas intentionally holding hack or that Stavig thought shewas.Under these circumstances Respondent's defensecannot be creditedConclusions-Upon the preponderance of the evidencein the entire record considered as a whole I conclude thatRespondent discharged Steward and Lilian in order to getridoftwo active and outspoken prounion employees,thereby discouraging further union activity in the plants inSioux Falls, Respondent thereby violating Section 8(a)(3)and (1) of the Act. Respondent had won the election, butitknew that as long as these two leaders were still in theplants there was always the possibility of the reemergenceof the union spirit. An attempt to cover up this realreason for the discharges is the only credible explanationinthe record as to why Respondent never told theseemployees why they were being discharged, and as to whyitgave them the pretext that it was reducing the numberon layoff and then offered as its principal defense at thehearing the unsupported and unproven defense that theywere intentionally holding back production. Had they beenintentionallyholdingbackRespondentwouldhavedischarged them rather than lay them off on August 5 andwould have told them the true reason for Respondent'saction.Thus 1 conclude that this reason was also apretextE. Discharge of Erma NewcomerAs has been seen above, the day before the electionVice President Christensen told the tunnel employeesincluding Newcomer that he thought all of them would goalong with the Company and that they were doing lirework and kept up with their quota. That eveningNewcomer telephoned Christensen and told him she hadbeen asked to serve as a union observer. The followingday she served as the union observer at the "balloonplant" wherethe tunnelemployees voted.But for a fire in the tunnel on December 3 the evidencesuggests that Newcomer would not have been discharged.The lire closed down operations in the tunnel for severalmonths. The following day, December 4, Respondent hadthe tunnel employees down at themainplant to maketape recordings of their versions of the incident.While Hudson and Bren were at the main plant onDecember 4 they took the initiative to speak to Stavigspeak to an unidentified girl who was "being obnoxious"By theirdemeanor before me it does not seem to me that either Mrs Steward orMrs Illian was the obnoxious one RAVEN INDUSTRIES,INC.531about Newcomer. They expressed to him the hope thatwhen operationsin the tunnelresumed he would send outsome girlinplace of Newcomer. They didn't ask thatNewcomer be discharged, but only replaced. Stavigindicated he would try to find some work for her in themain plant and they left with the feeling that someone elsewould be sent out to thetunnelHudsonthen toldNewcomer they would probably have something for her todo at the main plant. Instead of giving her other workStavigdischargedNewcomer the following day. Therecord contains no evidence that Stavig tried to find otherwork for her beforedecidingto discharge herIn the severance interview Stavig told Newcomer hewas discharging her because of her attitude, that he didn't"like her attitude." This was the first time any companyofficial had ever said anything to her about her attitude.She replied that her attitude was the same then as it hadbeenfor the past 2 1 /2 years, the length of time she hadbeen with the Company. He suggested that she sign apaper that she was quitting. She refused. He said thenthey would terminate her She asked if it was because oftheUnion.He replied in the negative, saying thateverybody has his own opinion; but not denying that heknew shewas a prounionemployeeAt this time there were only four production employeesworking in the tunnel. Dan Hudson (who had somesupervisory authority ),DennisBren,Marian Clary, andNewcomer. Of these Newcomer was the onlyprounionemployeeBothbefore and after the election she and Brenand HudsondiscussedtheUnion back and forth in a"kidding" way. Hudson said that he saw no need for theUnion, that he didn't think they needed one, and thateverybody who was for the Union was looking for trouble.Bren told her that if she wanted the Union she should gowork some place where there was a union. After theelection, as has been seen above, Hudson said that thosewho didn't vote for the Union knew which side their breadwas buttered on.When on December 4 Hudson and Bren recommendedtoStavig that he remove Newcomer from the tunnel,Stavig knew that Bren was against the union movementand must have known that Hudson was also. Early in thecampaign Bren had sought out Stavig and told him Brenwas not interested in the Union Stavig had told him itwas an election and not to worry about it. As for Hudson,he had some supervisory authority and was in charge ofthe work at the tunnel, to hold which job Respondentmusthave been satisfied that he shared its views towardthe Union, which he didIn their discussion with Stavig on December 4 Bren andHudson had talked about Newcomer's attitude and hadcited several examples of her alleged shortcomings Theysaid she took too long on the breaks, that prior to theelection they overheard her tell Marian Clary that if youput out more work they would expect more, and thatduring the last 2 hours of her day when she was supposedto help Clary at her job Newcomer did not work as hardas she should haveAt the hearing Newcomer credibly denied taking toolong on breaks or counseling Clary or any other employeeto restrict production. Clary was not called as a witnessand was notshownto be unavailable, nor did Respondentproduce any records concerning Newcomer's production,although it kept daily records on all production in thetunnel If Respondent intended to prove that Newcomerwas discharged because she deliberately restricted orinterferedwith output. surelyRespondent would haveattacked the matter head-on and produced the productionrecords and Clary.Stavig testified that since there were no toilet facilitiesin thetunnel, the tunnelemployees used the facilities inthe balloon plant a block away, and that for this purposeHudson permitted them an extra 5 minutes more than thecustomary breaktime. 11' Hudson had authority to grantthem this extra 5 minutes surely he had authority to seethat they didn't abuse it. He never spoke to Newcomer onthis score or any other subject concerning her that he andBrendiscussed with Stavig.Newcomer's principal assignment had been the one inthe tunnel for well over a year, since the spring or fall of1967. Several times during this period, when work wastemporarily at a halt because they were out of material orwere making a change in the balloon they were workingon,etc..Newcomer would be temporarily reassignedelsewhere and then called hack to the tunnel whenproduction there resumed. The fact that she was alwaysreturned to the tunnel shows that Respondent consideredher work and work habits there satisfactory. RespondenthadneverindicatedthecontrarytoNewcomer.Respondent offered no evidence as to when her allegedhad attitude had begun. There was no evidence that herattitude ever changed. If she was not doing her share ofthe work at the tunnel for about a year, it would seemthat word to that effect would have reached Stavig sooner.In 2 1/2 years with Respondent Newcomer's wages hadadvanced from $1 25 per hour to $1.80 per hour, whichadvances compared favorably with those of Steward, anadmitted excellentproducer and employeeuntilhertroubles at the end. During this period Newcomer's workwas never criticized. A few weeks before her dischargeVice President Christensen had told thetunnelemployees,including Newcomer, that they were keeping up with theirquota.All of Respondent's written rules and regulations inevidence relating to discipline and discharge have to donot with attitudes of employees but with certain actions orfailures to act. Newcomer's alleged shortcomings relatedmost closely to infractions No 2 and 25 of Respondent's"Regulations Governing Discipline and Discharge" quotedabove relating to leaving place of work during workinghours and failure to return from rest periods on schedule.01' note is that these regulations require warnings for thefirst two offenses, not precipitate discharge.The preponderance of the evidence concerning theNewcomer discharge leads me to the conclusion that asunderstood by Stavig, Newcomer's "attitude" Bren andHudsonwere complaining to Stavig about was herprounion sympathy and assistance at the time of theelection a few weeks before. Discharging her was a furtherexample to employees, along with the discharge ofSteward and Illian, that it was safer to leave the UnionaloneThus the discharge tended to discourage the revivalof any union spirit among employeesUpon the above facts and considerations and upon thepreponderance of the evidence in the entire recordconsidered as a whole I believe and find that RespondentdischargedNewcomer because of her sympathy andactivities and to discourage further union activity amongemployees,Respondent thereby further violating Section8(a)(3) and (1) of the Act.IV. THE EFFECT OF THI UNI-AIR LABOR PRACIICIES UPONCOMM[ RCEThe activities of Respondent set forth in section III,above,occurringinconnectionwithRespondent's 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIrecommend the customarybroadcease-and-desistorder and the affirmative relief conventionally ordered incases of this nature, where Respondent'sunfair laborpractices were of a character which struck at the roots ofemployee rights safeguarded by the Act.The record showed that of the 13 laid off from theAspen line on August 5, 9 were recalled to work sometimeafter they were sent letters on December 3 that they wouldberecalledduringDecemberHad they not beendischarged it is fair to assume that Steward and Illian alsowould have been recalled during December.To remedy its discriminatory discharge of Steward andIllian,Respondent will be required to reinstate Stewardand Illian as sewing machine operators on work on whichwith reasonable effort they can make the average quotabeing made by others on that work, without prejudice totheirseniorityorother rights and privileges; andRespondent will be required to make each whole for anyloss of pay suffered by reason of the discrimination bypaying her, from December 3. 1968,untilthe date of theoffer of reinstatement, a sum of money equivalent to theaverage amount per hour paid to the nine from the Aspenlinewho were recalled,or those among them whoremained with Respondent after their recall, during thefirst90 working days after their recall. Subtracted fromthis amount will be her net earnings during the periodDecember 3, 1968, until the date of the offer ofreinstatement.The backpay shall be computed on aquarterly basis in the manner prescribed by the Board inF W Woolworth Company,90 NLRB 289, with interestthereonat6percent as ascertained by the formulaadopted in IsisPlumbing & Heating Co.,138 NLRB 716.As for Erma Newcomer, the record showed thatRespondent followed a practice of reassigning to otherwork employees who were temporarily out of work, andonly Newcomer was shown to have been terminated afterthe fire. During the period thetunnelwas out of operationbecause of the fire Hudson was reassigned elsewhere. Brentestified that he had been working for Respondent sinceOctober 1965 and said nothing about being laid off whileoperations were at a standstill because of the fire. Therecord is silent as to Clary, but presumably she wasreassignedunderRespondent'spolicy.Under thesecircumstances it is fair to assume that Newcomer alsowould have been reassigned during this period but for herdischarge.To remedy Respondent's discriminatorydischarge of Newcomer, Respondent will be required tooffer her reinstatement to her former position in thetunnelortosubstantiallyequivalentemploymentacceptable to her, without prejudice to her seniority orother rights and privileges, and to make her whole for anyloss of pay suffered by reason of the discrimination bypaying her a sum of money equivalent to the amount shewas earning at the tunnel, from the date of her discharge,December 5, 1968, to the date of the offer ofreinstatement,less her net earnings during such period.The backpay shall be computed on the same basis withinterest as is provided above for Steward and Newcomer.As provided in the Woolworth case, I recommendfurther that Respondent make available to the Board,upon request,payrolland other records in order tofacilitate the checking of the amounts of backpay due.Upon the basis of the foregoing findings of fact and theentire record in the case,Imake the following:CONCLUSIONS OF LAW1.Raven Industries,Inc.,ofSiouxFalls,SouthDakota, is engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.Allied IndustrialWorkers,AFL-CIO,isa labororganizationwithin the meaning of Section 2(5) of theAct.3.By discriminating in regard to the hire and tenure ofemployment of Marcia Steward,Caroline Illian, andErma Newcomer,thereby discouragingmembership inAllied IndustrialWorkers,AFL-CIO,Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and(1) of the Act.4.The aforesaid labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the preponderance of theevidence in the entire record considered as a whole, Irecommend that Raven Industries, Inc., of Sioux Falls,South Dakota, its officers, agents, successors, and assigns,shall-1.Cease and desist from:(a)Discouragingmembership in Allied IndustrialWorkers, AFL-CIO, or any other labor organization of itsmembers, by discriminating in regard to the hire andtenure of their employment or any term or condition ofemployment,(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization, to form labor organizations, to join orassistAllied IndustrialWorkers, AFL-CIO, or any otherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing and to engage inconcertedactivitiesforthepurposesofcollectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Offer reinstatement toMarcia Steward, CarolineIllian,and Erma Newcomer in accordance with therecommendations set forth in "The Remedy" herein.(b)Make whole Marcia Steward. Caroline Illian, andErma Newcomer, for any loss of pay they may havesuffered by reason of Respondent's discrimination againstthem in accordance with the recommendations set forth in"The Remedy" herein.(c)NotifyMarcia Steward, CarolineIllian,and ErmaNewcomer, if presently serving in the Armed Forces ofthe United States of their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order. RAVEN INDUSTRIES, INC.533(e)Post at each of its plants in Sioux Falls, SouthDakota,copiesoftheattachednoticemarked"Appendix "` Copies of said notice, on forms provided bytheRegionalDirectorforRegion18(Minneapolis,Minnesota), after being duly signedbyRespondent'sauthoriLedrepresentative,shallbepostedbyitimmediately upon receipt thereof. and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall he taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeentakento comply herewith 7In the event that this Recommended Order is adopted by the Board, thewords "a Decision andOrder"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeal,thewords"a decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order "'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXrecommendation of the Trial Examiner'sDecision.WP WILL make whole Marcia Steward,Carolinelllian,andErma Newcomer for any loss of paysufferedby them by reason of the discriminationpracticedagainstthem,inaccordancewiththerecommendation of the Trial Examiner'sDecisionWi-Wii t notify the above-named employees ifpresently serving in the ArmedForces oftheUnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theright to self-organization,to form labor organizations,to join or assist Allied IndustrialWorkers. AFL-CIO,or any other labor organization,to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purposes ofcollectivebargaining or any other mutual aid orprotection or to refrain from any and all such activities.Allour employees are free to become, remain, orrefrain from becoming or remaining members of AlliedIndustrialWorkers,AFL-CIO.oranyother labororganisation.RAVENINDLSIRIES, INC.(Employer)NOTICE TO ALLE_yiPL O'tEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:Wi- WILL otter to Marcia Steward. CarolineIllian.and Erma Newcomer, immediate and full reinstatementto their former or substantially equivalent positions,without prejudice to their seniority and other rights andprivileges previously enjoyed, in accordance with theDatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of postingand mustnot be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 316 FederalBuilding,110SouthFourthStreet,Minneapolis,Minnesota 55401, Telephone 612-725-2618